Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    488
    889
    media_image1.png
    Greyscale

Claims 1-4, 10-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (US 2014/0300869).
Regarding claim 1, Hirsch discloses an angle-enhancing screen (Figs. 2A and 3C, 203), comprising: 
a first lenslet array (205); and 
a second lenslet array (207), 
wherein the first and second lenslet arrays are configured to increase a field of view of light that passes through the first and second lenslet arrays ([0043], “angle-expanding screen … expands the field of view”).
Regarding claim 2, Hirsch further discloses further comprising, a field lens configured to straighten views of the light before the light passes through the first and second lenslet arrays (as shown in Fig. 3C, 368). 
Regarding claim 3, Hirsch further discloses wherein the field lens is a Fresnel field lens (as shown in Fig. 3C, 368). 
Regarding claim 4, Hirsch further discloses wherein the first and second lenslet arrays include corresponding pairs of positive lenslets (as shown in Fig. 2B).
Regarding claim 10, Hirsch further discloses wherein the light is projected onto the angle-enhancing screen via a projection lens ([0046], “a projection lens”) after being generated by one of a holographic display, a light field projector, an optical vortex display, a magnifying volumetric display, a multi-layer display, a lenticular display, spinning light field display, or a physical 3D object ([0046], “light field projector 201”).
Regarding claim 11, Hirsch discloses a display system (Figs. 2A and 3C), comprising: 

a projection lens configured to project the at least one 3D image onto an angle- enhancing screen ([0046], “a projection lens”); and 
the angle-enhancing screen (203), comprising: 
a double lenslet array (205 and 207) configured to increase a field of view of the at least one 3D image projected onto the angle-enhancing screen ([0043], “angle-expanding screen … expands the field of view”).
Regarding claim 12, Hirsch further discloses wherein the angle-enhancing screen further comprises a field lens configured to straighten views of the at least one 3D image projected onto the angle-enhancing screen (as shown in Fig. 3C, 368).
Regarding claim 13, Hirsch further discloses wherein the field lens is a Fresnel field lens (as shown in Fig. 3C, 368).
Regarding claim 14, Hirsch further discloses wherein the double lenslet array includes corresponding pairs of positive lenslets (as shown in Fig. 2B). 
Regarding claim 19, Hirsch further discloses wherein the 3D display is one of a holographic display, a light field projector, an optical vortex display, a magnifying volumetric display, a multi-layer display, a lenticular display, spinning light field display, or physical 3D object ([0046], “light field projector 201”).
Regarding claim 20, Hirsch discloses a display system (Figs. 2A and 3C), comprising: 
a three-dimensional (3D) display configured to generate at least one 3D image ([0046], “light field projector 201”); 

the angle-enhancing screen, comprising a double lenticular (205 and 207) configured to increase a field of view of the at least one 3D image projected onto the angle-enhancing screen ([0043], “angle-expanding screen … expands the field of view”); and 
a vertical diffuser ([0006], “vertical diffuser”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2014/0300869) in view of Powell (US 2017/0261758).
Regarding claim 5, Hirsch discloses as is set forth in claim 4 rejection above but does not specifically disclose wherein the light is generated to account for a flip in views produced by the corresponding pairs of positive lenslets.
However Powell, in the same field of endeavor, teaches wherein a light is generated to account for a flip in views produced by a corresponding pairs of positive lenslets (as shown in Fig. 1, light is flipped between positive lenslets 102 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the angle-enhancing screen of Hirsch with the wherein the light is 
Regarding claim 6, Hirsch discloses as is set forth in claim 4 rejection above but does not specifically disclose further comprising: a third lenslet array; and a fourth lenslet array, wherein the third and fourth lenslet array include corresponding pairs of positive lenslets.
However Powell, in the same field of endeavor, teaches further comprising: a third lenslet array (Figs. 1 and 2, left array of first array pair 202); and a fourth lenslet array (right array of second array pair 204), wherein the third and fourth lenslet array include corresponding pairs of positive lenslets (as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the angle-enhancing screen of Hirsch with the further comprising: a third lenslet array; and a fourth lenslet array, wherein the third and fourth lenslet array include corresponding pairs of positive lenslets as taught by Powell, for the purpose of increasing the performance of the angle-enhancing screen by minimizing aberrations. 
Regarding claim 15, Hirsch discloses as is set for the in claim 14 rejection above but does not specifically disclose wherein the at least one 3D image is generated to account for a flip in views produced by the corresponding pairs of positive lenslets.
However Powell, in the same field of endeavor, teaches wherein at least one 3D image is generated to account for a flip in views produced by a corresponding pairs of positive lenslets (as shown in Fig. 1, light is flipped between positive lenslets 102 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the angle-enhancing screen of Hirsch with the wherein the at least 
Regarding claim 16, Hirsch discloses as is set forth in claim 14 rejection above but does not specifically disclose wherein the angle-enhancing screen further includes another double lenslet array which includes corresponding pairs of positive lenslets.
However Powell, in the same field of endeavor, teaches wherein an angle-enhancing screen further includes another double lenslet array (Figs. 1 and 2, left array of first array pair 202, right array of second array pair 204) which includes corresponding pairs of positive lenslets (as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the angle-enhancing screen of Hirsch with the wherein the angle-enhancing screen further includes another double lenslet array which includes corresponding pairs of positive lenslets as taught by Powell, for the purpose of increasing the performance of the angle-enhancing screen by minimizing aberrations. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2014/0300869) in view of Eichenlaub (US 2006/0158614).
Regarding claim 7, Hirsch discloses as is set forth in claim 2 rejection above but does not specifically disclose wherein the first and second lenslet arrays include corresponding pairs of lenslets, each of the pairs of lenslets including a positive lenslet and a negative lenslet.
However Eichenlaub, in the same field of endeavor, teaches wherein a first and second lenslet arrays include corresponding pairs of lenslets (as shown in Fig. 4b), each of the pairs of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the angle-enhancing screen of Hirsch with the wherein the first and second lenslet arrays include corresponding pairs of lenslets, each of the pairs of lenslets including a positive lenslet and a negative lenslet as taught by Eichenlaub, for the purpose of producing desired image effects. 
Claims 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2014/0300869) in view of Woodgate (US 2014/0177032).
Regarding claim 8, Hirsch discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein: the first and second lenslet arrays include corresponding pairs of lenslets that are unaligned; angles of deflection produced by the corresponding pairs of lenslets are greater as a radial distance increases from a middle of the first and second lenslet arrays; and the first and second lenslet arrays are configured to also straighten views of the light that passes through the first and second lenslet arrays.
However Woodgate in the same field of endeavor, teaches wherein: a first and second lenslet arrays include corresponding pairs of lenslets that are unaligned (Fig. 21, 502 and 504 are unaligned); angles of deflection produced by the corresponding pairs of lenslets are greater as a radial distance increases from a middle of the first and second lenslet arrays (as shown in Fig. 21, 362 and 366 have larger angles of deflection compared to 364); and the first and second lenslet arrays are configured to also straighten views of the light that passes through the first and second lenslet arrays (362, 364, 366 all have straight light directions).

Regarding claim 9, Hirsch in view of Woodgate teaches all the limitations as is stated in claim 8 rejection and Hirsch further discloses wherein the first and second lenslet arrays are configured as either an array of positive lens pairs or an array of positive and negative lens pairs (as shown in Fig. 2B).
Regarding claim 17, Hirsch discloses as is set forth in claim 12 rejection above but does not specifically disclose wherein: the double lenslet array includes corresponding pairs of lenses that are unaligned; angles of deflection produced by the corresponding pairs of lenses are greater as a radial distance increases from a middle of the double lenslet array; and the double lenslet array is configured to straighten views of the light that passes through the double lenslet array.
However Woodgate in the same field of endeavor, teaches wherein: a double lenslet array includes corresponding pairs of lenses that are unaligned (Fig. 21, 502 and 504 are unaligned); angles of deflection produced by the corresponding pairs of lenses are greater as a radial distance increases from a middle of the double lenslet array (as shown in Fig. 21, 362 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the angle-enhancing screen of Hirsch with the wherein: the double lenslet array includes corresponding pairs of lenses that are unaligned; angles of deflection produced by the corresponding pairs of lenses are greater as a radial distance increases from a middle of the double lenslet array; and the double lenslet array is configured to straighten views of the light that passes through the double lenslet array as taught by Woodgate, for the purpose of increasing the performance of the angle-enhancing screen by minimizing aberrations. 
Regarding claim 18, Hirsch in view of Woodgate teaches all the limitations as is stated in claim 17 rejection and Hirsch further discloses wherein the double lenslet array is configured as either an array of positive lens pairs or an array of positive and negative lens pairs (as shown in Fig. 2B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872